               Case 3:19-cr-04663-JLS Document 44 Filed 04/29/20 PageID.96 Page 1 of 2
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA
            UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                       V.                                            (For Offenses Committed On or After November 1, 1987)
         RICARDO HERNANDEZ-GONZALEZ (I)
                                                                        Case Number:         3:19-CR-04663-JLS

                                                                     Craig Joseph Leff
                                                                     Defendant's Attorney
USM Number                           00156-298
• -
THE DEFENDANT:
!Zl pleaded guilty to count(s)             1 of the Information

D      was found guilty on count(s)
       after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the foliowing offense(s):


Title and Section / Nature of Offense                                                                                   Count
8:1324(a)(A)(ii) - Transportation of Certain Aliens                                                                       I




     The defendant is sentenced as provided in pages 2 through                  2           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D     The defendant has been found not guilty on count(s)

 IX! Count(s)      2 of the Information 1s                                  dismissed on the motion of the United States.
                  ---------------
 IZ!   Assessment: $100.00 waived



 IZl   JVTA Assessment*: $5000.00 waived-
       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. I 14-22.
 IZl   No fine                       D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                      Avril 24. 2020
                                                                      Date of Imposition of Sentence



                                                                      HON. JANIS L. SAMMARTINO
                                                                      UNITED STATES DISTRICT JUDGE
           Case 3:19-cr-04663-JLS Document 44 Filed 04/29/20 PageID.97 Page 2 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                RICARDO HERNANDEZ-GONZALEZ (1)                                           Judgment - Page 2 of 2
CASE NUMBER:              3: I 9-CR-04663-JLS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time served




 •     Sentence imposed pursuant to Title 8 USC Section l 326(b ).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •    at
                 --------- A.M.                                on
                                                                    -------------------
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

                                                                         to
       Defendant delivered on
                                                                              ----------------
 at                                       , with a certified copy of this judgment.
      ------------


                                                                    UNITED STA TES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                    3: 19-CR-04663-JLS
